                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    No. 5:16-CR-0012-D-5

    UNITED STATES OF AMERICA


             v.
                                                                    ORDER

    DEMETRIUS DESHAUN TONEY


       Before the Court is Defendant's motion to file Docket Entry Number 918 under seal

pursuant to Local Criminal Rule 55.2.

       For the reasons stated in Defendant's motion, the Court finds good cause exists.

Accordingly, the motion is ALLOWED and Docket Entry Number 918 shall be filed under seal.

       SO ORDERED. This 3 o day of July 2020.




                                                    JA   ES C. DEVER, III
                                                    United States District Judge




        Case 5:16-cr-00012-D Document 923 Filed 07/31/20 Page 1 of 1
